DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 08/25/21.  Claims 1-24 are still pending and have been considered below.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 3 of the instant claim should be amended to recite “the receiving application process…”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…originating application process and the receiving application”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono et al. (6,725,276) in view of Vasseur et al. (2007/0019558).
Claim 1:  Hardjono et al. discloses a method for establishing authenticated communications among application processes, the method comprising:
providing authentication agents(domain border routers) to a plurality of servers, each of the plurality of servers hosting one or more application processes and operating in different domains [column 4, lines 50-60], wherein each authentication agent accesses policies(each domain operates in accordance with any conventional multicast protocol having common rules and procedures) related to each of the one or more application processes [column 1, lines 35-45 | column 4, lines 35-45];
intercepting a transmission from an originating application process executing on an originating server(message) [column 5, lines 55-65] by a first authentication agent(received by first border router) on the originating server prior to transmission to a receiving application process executing on a receiving server [column 6, lines 30-40];
appending a trust profile associated with the originating application process to the transmission(appends intermediate MAC to the message) [column 6, lines 50-60];
releasing the transmission to the receiving server [column 6, lines 55-65]; and
intercepting and validating the transmission at the receiving server by a second authentication agent on the receiving server [column 7, lines 1-10];
but does not explicitly disclose, wherein validating the transmission comprises comparing the trust profile to one of the policies.
However, Vasseur et al. discloses a similar invention [page 4, paragraph 0031 | page 5, paragraph 0040] and further discloses wherein validating the transmission comprises comparing the trust profile to one of the policies(receives request from remote domain having a set of constraints and determines whether to allow or deny the request by comparing it to local policy) [pages 5-6, paragraphs 0044-0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Hardjono et al. with the additional features of Vasseur et al., in order to efficiently enforce inter-domain policy and QOS, as suggested by Vasseur et al. [page 3, paragraph 0018].
Claim 2:  Hardjono et al. and Vasseur et al. disclose the method of claim 1 and Hardjono et al. further discloses wherein the trust profile comprises a process identifier and a context [column 3, lines 5-15 | column 8, lines 5-15].
Claim 3:  Hardjono et al. and Vasseur et al. disclose the method of claim 2 and Hardjono et al. further discloses wherein the context comprise one of a production environment, a testing environment and a development environment [column 9, lines 1-10].
Claim 4:  Hardjono et al. and Vasseur et al. disclose the method of claim 1 and Hardjono et al. further discloses wherein validating the transmission comprises validating a digital signature placed in the payload of the transmission by the first authentication agent [column 8, lines 35-45].
Claim 5:  Hardjono et al. and Vasseur et al. disclose the method of claim 1 and Vasseur et al. further discloses wherein the one of the policies comprises permitted interactions between the originating application process and the receiving application process [page 5, paragraph 0042].
Claim 6:  Hardjono et al. and Vasseur et al. disclose the method of claim 1 and Hardjono et al. further discloses wherein the originating and receiving application processes support a common application [column 1, lines 15-25].
Claim 7:  Hardjono et al. and Vasseur et al. disclose the method of claim 1 and Hardjono et al. further discloses wherein the policies are provided by a common policy server accessing a single policy store [column 7, lines 30-40 | column 8, lines 35-45].
Claim 11:  Hardjono et al. and Vasseur et al. disclose the method of claim 1 and Vasseur et al. further discloses further comprising, based on the validating, permitting subsequent transmissions between the originating application process and receiving application process without interception by the first authentication agent or the second authentication agent [page 3, paragraph 0022 | page 6, paragraph 0047].
Claim 12:  Hardjono et al. discloses a system for managing communication among application processes, the system comprising:
at least one memory for storing computer-executable instructions [column 9, lines 55-65]; and
at least one processing unit for executing the instructions stored on the at least one memory [column 9, lines 45-55], wherein execution of the instructions programs the at least one processing unit to perform operations comprising:
providing authentication agents to a plurality of servers, each of the plurality of servers hosting one or more application processes and operating in different domains [column 4, lines 50-60], wherein each authentication agent accesses policies related to each of the one or more application processes [column 1, lines 35-45 | column 4, lines 35-45];
intercepting a transmission from an originating application process executing on an originating server [column 5, lines 55-65] by a first authentication agent on the originating server prior to transmission to a receiving application process executing on a receiving server [column 6, lines 30-40];
appending a trust profile associated with the originating application process to the transmission [column 6, lines 50-60];
releasing the transmission to the receiving server [column 6, lines 55-65]; and
intercepting and validating the transmission at the receiving server by a second authentication agent on the receiving server [column 7, lines 1-10];
but does not explicitly disclose, wherein validating the transmission comprises comparing the trust profile to one of the policies.
However, Vasseur et al. discloses a similar invention [page 4, paragraph 0031 | page 5, paragraph 0040] and further discloses wherein validating the transmission comprises comparing the trust profile to one of the policies [pages 5-6, paragraphs 0044-0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Hardjono et al. with the additional features of Vasseur et al., in order to efficiently enforce inter-domain policy and QOS, as suggested by Vasseur et al. [page 3, paragraph 0018].
Claim 13:  Hardjono et al. and Vasseur et al. disclose the system of claim 12 and Hardjono et al. further discloses wherein the trust profile comprises a process identifier and a context [column 3, lines 5-15 | column 8, lines 5-15].
Claim 14:  Hardjono et al. and Vasseur et al. disclose the system of claim 13 and Hardjono et al. further discloses wherein the context comprise one of a production environment, a testing environment and a development environment [column 9, lines 1-10].
Claim 15:  Hardjono et al. and Vasseur et al. disclose the system of claim 12 and Hardjono et al. further discloses wherein validating the transmission comprises validating a digital signature placed in the payload of the transmission by the first authentication agent [column 8, lines 35-45].
Claim 16:  Hardjono et al. and Vasseur et al. disclose the system of claim 12 and Vasseur et al. further discloses wherein the one of the policies comprises permitted interactions between the originating application process and the receiving application process [page 5, paragraph 0042].
Claim 17:  Hardjono et al. and Vasseur et al. disclose the system of claim 12 and Hardjono et al. further discloses wherein the originating and receiving application processes support a common application [column 1, lines 15-25].
Claim 18:  Hardjono et al. and Vasseur et al. disclose the system of claim 12 and Hardjono et al. further discloses further comprising a common policy server for providing the policies from a single policy store [column 7, lines 30-40 | column 8, lines 35-45].
Claim 22:  Hardjono et al. and Vasseur et al. disclose the system of claim 12, and Vasseur et al. further discloses wherein, based on the validating, subsequent transmissions between the originating application process and receiving application process are permitted without interception by the first authentication agent or the second authentication agent [page 3, paragraph 0022 | page 6, paragraph 0047].
Claim 23:  Hardjono et al. and Vasseur et al. disclose the method of claim 1, and Hardjono et al. further discloses further comprising: when the validation is successful, forwarding the transmission to the receiving application process for processing thereby [column 7, lines 20-30]; and when the validation is not successful, dropping the transmission such that it does not reach the receiving application process [column 5, lines 35-45].
Claim 24:  Hardjono et al. and Vasseur et al. disclose the system of claim 12, and Hardjono et al. further discloses the operations further comprising: when the validation is successful, forwarding the transmission to the receiving application process for processing thereby [column 7, lines 20-30]; and when the validation is not successful, dropping the transmission such that it does not reach the receiving application process [column 5, lines 35-45].

Allowable Subject Matter
Claims 8-10 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,601,802.
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for establishing authenticated communications among application processes.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,012,432.
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for establishing authenticated communications among application processes.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435